EXHIBIT 10.3


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”), dated as of June 11,
2019, by and between Dassault Systèmes SE, a societas Europaea (European
company) organized under the laws of France (“Dassault Systèmes”), Medidata
Solutions, Inc., a Delaware corporation (the “Company”), and Rouven Bergmann
(the “Executive”).


WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of June 11, 2019, by and among the Company, Dassault Systèmes, Dassault Systèmes
Americas Corp., a Delaware corporation and wholly owned subsidiary of Dassault
Systèmes (“DSAC”) and DS Acquisition 6 Corp, a Delaware corporation and a wholly
owned subsidiary of DSAC (“Merger Sub” and, such agreement, the “Merger
Agreement”), pursuant to which, effective as of the consummation of the
transactions contemplated by the Merger Agreement (the “Transactions,” and the
date on which the Transactions are consummated, the “Effective Date”), Merger
Sub shall merge with and into the Company, with the Company continuing as the
surviving corporation and a wholly owned subsidiary of DSAC;


WHEREAS, Executive and the Company are party to the Executive Change in Control
Agreement, dated as of May 13, 2015 (the “CIC Agreement”); and
 
WHEREAS, in connection with the Transactions, Dassault Systèmes, DSAC, the
Company and Executive (collectively, the “Parties”) desire to enter into this
Agreement in order to continue Executive’s employment with Dassault Systèmes and
its Affiliates (as defined below) following the Transactions, and Executive
desires to remain in the employ of Dassault Systèmes and its Affiliates
following the Transactions, subject to the terms and provisions of this
Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, and intending to be legally
bound hereby, the Parties agree as follows:


1.
Position & Duties.



(a)    Position. As of the Effective Date, the Company hereby shall continue to
employ Executive upon the terms and conditions herein set forth to serve as
Chief Operations Officer of the Company, with the mission set forth on Exhibit
A, on a full-time basis, reporting to the Executive Vice President of Dassault
Systèmes or other senior executive designated by Dassault Systèmes to manage
reporting relationships of brand chief executives. During the period commencing
on the date first written above and ending on the date that is thirty (30) days
thereafter, the Parties shall cooperate in good faith to make such revisions to
Exhibit A as may be necessary and desirable to reflect the mission of Executive
following the Effective Date. In addition, Executive may be asked from time to
time to serve as a director or officer of the Company and/or one or more of the
persons and entities directly or indirectly controlling, controlled by or under
common control with the Company, where control may be by management authority,
equity interest or otherwise (the “Affiliates”), without additional
compensation.


(b)    Duties. Executive agrees to perform the duties of Executive’s position
and such other duties consistent with his position as may reasonably be assigned
to Executive from time to time; provided, however, that Executive shall comply
with the limitations to Executive’s powers as provided for in the resolutions of
the Company’s charter or by-laws, or the Dassault Systèmes Executive Management
Rules as the foregoing may be amended from time to time, and shall not have the
authority to take, directly or indirectly, any of the actions set forth in such
rules without obtaining the prior written approval of the Dassault Systèmes
executive officer designated by such rules. Executive also agrees that, while
employed by the Company, Executive shall devote Executive’s full business time
and best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of Executive’s duties and responsibilities for them. Executive
shall disclose to the Company any outside business activities and the Company
reserves the right to refuse Executive’s involvement in such outside business
activities if, in the Company’s reasonable judgment, such activities pose a
conflict of interest, violate Section 6, Section 7 or Section 8, or otherwise
interfere with the performance of Executive’s duties. Notwithstanding anything
to the contrary in this Agreement, nothing herein shall preclude Executive from
(i) serving on the boards of trade associations or charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
Executive’s personal investments and financial affairs.


(c)    Obligations.  Further, as a condition of continued employment, Executive
shall be required to sign and return the Dassault Systèmes Code of Business
Conduct (the “3DS CBC”), the Dassault Systèmes Group Human Resources Data
Privacy Policy, the Dassault Systèmes Anti-Corruption Policy and Dassault
Systèmes Confidentiality Policy, which are hereby incorporated in this Agreement
and are attached hereto as Exhibits B-E, respectively, no later than the
Effective Date, and agrees to abide by all of the terms and conditions of any
employee policy manual or handbook adopted by the Company, as the same may be
amended from time to time in the Company’s sole and absolute discretion.


2.At-Will Employment. Executive and Company agree and acknowledge that
Executive’s employment with the Company constitutes “at-will” employment.
Executive and the Company acknowledge that this employment relationship may be
terminated at any time, upon written notice to the other party, at the option of
either the Company or Executive, in accordance with Section 4 hereof.


3.Compensation & Benefits. During Executive’s employment, as compensation for
all services performed by Executive for the Company and its Affiliates, the
Company shall pay and provide Executive the following:


(a)    Base Salary. The Company shall pay Executive a gross base salary at the
rate of Five Hundred Twenty Thousand U.S. Dollars ($520,000) per year, payable
in accordance with the regular payroll practices of the Company and subject to
annual review (for increase but not decrease to the extent that Executive
continues to perform the responsibilities provided in Exhibit A (without
limiting Executive’s ability to claim “Good Reason” under prong (3) of the CIC
Agreement as modified hereby)), with any adjustment to be in the discretion of
the Company (the “Base Salary”).


(b)    Performance Bonus Compensation. Executive shall be entitled to a target
annual cash bonus opportunity of gross Three Hundred Ninety Thousand U.S.
Dollars ($390,000) based on the achievement of such objectives and terms set
forth by the Company for each calendar year and subject to the terms and
conditions established for payment of such a bonus (the “Target Performance
Bonus”). The Target Performance Bonus is subject to annual review (for increase
but not decrease to the extent that Executive continues to perform the
responsibilities provided in Exhibit A (without limiting Executive’s ability to
claim “Good Reason” under prong (3) of the CIC Agreement as modified hereby)),
with any adjustments to be in the discretion of the Company. Any annual cash
bonus to which Executive becomes entitled shall be paid in a single lump-sum
cash payment as soon as practicable following the end of the calendar year for
which the bonus was earned, but in no event later than the 15th day of the third
month following the end of such calendar year.


(c)    Long-Term Incentive Compensation. Executive shall be eligible to receive
Dassault Systèmes stock-options or free performance shares upon the formal
approval of the Board of Directors of Dassault Systèmes and/or for any long-term
incentive compensation plan for which Executive may be selected.


(d)    Participation in Employee Benefit Plans. Executive shall be entitled to
participate in all employee benefit plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided Executive under this Agreement.
Executive’s participation shall be subject to the terms of the applicable plan
documents, as well as generally applicable Company policies, as the same may be
amended from time to time.


(e)    Business Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses necessarily incurred or paid by Executive in the
performance of Executive’s duties and responsibilities for the Company, subject
to: (i) any maximum annual limit and other restrictions on such expenses set by
the Company; and (ii) such other reasonable substantiation and documentation as
it may specify from time to time in its sole and absolute discretion. All
reimbursements of business expenses hereunder shall be made no later than
December 31 of the year following the year in which Executive incurs the
expense. In no event shall the amount of the business expenses eligible for
reimbursement in one calendar year affect the amount of expenses eligible for
reimbursement in any other calendar year. Executive’s right to reimbursement
shall not be subject to liquidation or exchange for another benefit.


(f)    Vacations. Executive shall be entitled to paid vacation on the same basis
as applied under the vacation policy of the Company as in effect prior to the
Effective Date, in addition to holidays observed by the Company. Vacation may be
taken at such times and intervals as Executive shall reasonably determine,
subject to the business needs of the Company.


(g)    Indemnification; D&O Insurance. The Company shall cover Executive under
the Company’s directors’ and officers’ liability insurance policies on a basis
no less favorable than provided to similar level executives of the Company and
its Affiliates.


4.Termination of Employment. Without altering the “at will” nature of the
employment relationship between the Company and Executive, it is understood that
Executive’s employment hereunder may be terminated as provided in this Section
4:


(a)    By the Company. The Company may terminate Executive’s employment either
with Cause or without Cause.


(i)    During the “Protected Period” (as defined in Section 5(b) of this
Agreement), the Company may terminate Executive’s employment with or without
“Cause,” as defined in, and in accordance with the terms of, the CIC Agreement
and without regard to the provisions of this Agreement.


(ii)    Following the Protected Period, the Company may terminate Executive’s
employment for Cause upon written notice to Executive setting forth in
reasonable detail the nature of the Cause. The following, as determined by the
Company in its reasonable judgment, shall constitute “Cause” for termination
following the Protected Period:


(1)
Executive’s willful failure to perform, or serious negligence in the performance
of, Executive’s duties and responsibilities to the Company or any of its
Affiliates; or



(2)
any other breach of any material provision of this Agreement or the 3DS CBC by
Executive including, but not limited to, Section 8 of this Agreement; or



(3)
the commission of fraud, embezzlement, theft or other dishonesty with respect to
the Company or any of its Affiliates by Executive; or



(4)
the conviction of, or plea of guilty or nolo contendere to, a felony or other
crime involving moral turpitude; or



(5)
the ownership, direct or indirect, of an interest in a person or entity (other
than a minority interest in a publicly traded company) in competition with the
Company or its Affiliates as provided in Section 8 below; or



(6)
any other negligent conduct by Executive that could be reasonably anticipated to
be materially harmful to the business, interests or reputation of the Company or
any of its Affiliates.



Notwithstanding the foregoing, in the case of clauses (1) and (6) above, no
“Cause” will have occurred unless and until the Company has provided Executive
with written notice of the circumstances setting forth the elements of “Cause”
in reasonable detail and an opportunity to cure such finding of “Cause” within
15 business days after Executive’s receipt of such notice.


(iii)    Following the Protected Period, the Company may terminate Executive’s
employment at any time other than for Cause upon thirty (30) days advance
written notice to Executive. The Company, at its sole discretion, may waive any
requirement that Executive work during the notice period, or any portion
therefore, and, in such case, shall provide Executive with pay in lieu of the
thirty (30)-day notice period or any portion of such period during which
Executive is not required to work.


(b)    By Executive. Executive may terminate Executive’s employment during the
Protected Period with or without “Good Reason” (as defined in the CIC Agreement,
and as amended by Section 5(b)(ii) of this Agreement). Executive may terminate
Executive’s employment following the Protected Period for any reason. In the
event that Executive terminates Executive’s employment during the Protected
Period without Good Reason or, following the Protected Period, for any reason,
Executive shall provide thirty (30) days advance written notice to the Company.
The Company, at its sole discretion, may waive any requirement that Executive
work during the notice period.


(c)Termination of Employment due to Death or Disability. This Agreement shall
automatically terminate in the event of Executive’s death during employment. In
the event Executive becomes disabled during employment through any illness,
injury, accident or condition of either a physical or psychological nature and,
as a result, is unable to continue to reasonably perform at Executive’s business
site substantially all of Executive’s duties and responsibilities under this
Agreement for ninety (90) days during any period of three hundred sixty five
(365) consecutive calendar days, the Company may terminate Executive’s
employment, subject to applicable laws, upon notice to Executive. Executive’s
entitlement to salary or other payments, if any, during the period of disability
shall be determined in accordance with the then-existing policies and practices
of the Company. If any question shall arise as to whether Executive is disabled
then, to the extent that Executive is unable to perform substantially all of
Executive’s duties and responsibilities for the Company and its Affiliates,
Executive shall, at the Company’s request, submit to a medical examination by a
physician selected by the Company to whom Executive or Executive’s guardian, if
any, has no reasonable objection to determine whether Executive is so disabled
and such determination shall for the purposes of this Agreement be conclusive of
the issue. If such a question arises and Executive fails, refuses or neglects to
submit to the requested medical examination, the Company’s determination of the
issue shall be binding on Executive.


(d)Further Acts. Upon any termination of Executive’s employment under this
Agreement, Executive shall promptly deliver to the Company (i) written
resignations confirming Executive’s resignation as an employee, officer and
director of the Company and any of its Affiliates and (ii) all documents, data,
records and other information pertaining to Executive’s employment or any
Confidential Information (as defined below) or Intellectual Property (as defined
below), and Executive shall not take with Executive any documents or data, or
any reproduction or excerpt of any documents or data, containing or pertaining
to Executive’s employment or any Confidential Information (as defined below) or
Intellectual Property (as defined below).


5.    Severance Payment and Other Matters Related to Termination.


(a)Accrued Obligations. In the event of termination of Executive’s employment
with the Company, howsoever occurring, the Company shall pay Executive any Base
Salary earned but not paid through the date of termination; pay for any vacation
accrued (in accordance with the Company’s vacation policy) but not used to that
date; and provide reimbursement for any outstanding business expenses Executive
incurred in accordance with this Agreement, subject to Executive’s submission of
those expenses and required substantiation and documentation within thirty (30)
days following the date of termination (the “Accrued Obligations”). All Accrued
Obligations shall be paid as soon as practicable following Executive’s
termination of employment, but in no event later than sixty (60) days following
such termination.


(b)Protected Period Termination of Employment by the Company without Cause or by
Executive with Good Reason; Certain Acknowledgments.


(i)    The Parties acknowledge and agree that, during the period commencing on
the Effective Date and ending on the first anniversary of the Effective Date
(the “Protected Period”), Executive shall remain eligible to receive a severance
benefit in accordance with the terms of the CIC Agreement. The release of claims
contemplated by Section 7 (Release of Claims) and 16(d) (Compliance with Section
409A) of the CIC Agreement (the “Release Condition”) is attached hereto as
Exhibit F (the “Executive Release”).


(ii)    Executive acknowledges and agrees that:


(1)     the following shall replace prong (1) of the definition of “Good Reason”
in Section 2.10 of the CIC Agreement: “a material diminution by the Company or
any of its Affiliates of Executive’s duties or responsibilities in a manner
which is inconsistent with Executive’s position as the principal operations
officer of the Company as a business unit of Dassault Systèmes (it being
understood that (A) a change to Executive’s duties or responsibilities as a
result of the Company no longer being a publicly-traded entity or Executive no
longer reporting to or interacting with the Chief Executive Officer of the
Company or the Boards of Directors of the Company or Dassault Systèmes is not
Good Reason and (B) a change in Executive’s title from that of Chief Operations
Officer or designation as an officer of the Company (which does not also result
in a diminution in duties or responsibilities) shall not, by itself, constitute
Good Reason so long as such change was initiated or approved solely by or solely
at the direction of Tarek Sherif)”;


(2)     the following shall replace prong (3) of the definition of “Good Reason”
in Section 2.10 of the CIC Agreement: “a reduction by Company or any of its
Affiliates of Executive’s rate of salary or annual cash-based incentive
opportunity or a breach by Company or any of its Affiliates of a material
provision of the Executive Employment Agreement, dated as of June 11, 2019, by
and between Dassault Systèmes, Dassault Systèmes Americas Corp., the Company and
Executive (the “Employment Agreement”), the Retention Bonus Letter Agreement,
dated as of June 11, 2019, by and between Dassault Systèmes and Executive, or
this Agreement (as amended by the Employment Agreement)”;


(3)     the CIC Agreement shall terminate and be of no further force or effect
as of the day immediately following the first anniversary of the Effective Date
except to the extent that, following the Protected Period, there are any
unsatisfied obligations incurred as a result of Executive’s termination of
employment by the Company without “Cause” or by Executive for “Good Reason”
(each as defined in the CIC Agreement, as amended by this Section 5(b)(ii))
during the Protected Period;


(4)     for purposes of any equity- or equity-based award granted by the Company
prior to the Effective Date and that is converted into a Dassault Systèmes
restricted stock unit in accordance with the terms of the Merger Agreement (the
“Converted Equity Awards”), Executive’s Converted Equity Awards shall vest upon
a termination of employment by the Company without “Cause” or by the Executive
for “Good Reason” (each as defined in the CIC Agreement, as amended by this
Section 5(b)(ii), or in the applicable Company equity plan or award agreement
thereunder), in either case, during the period commencing on the Effective Date
and ending on the second anniversary of the Effective Date, and, subject to the
Release Condition, shall be settled as soon as administratively practicable
following such termination of employment and, in any event, no later than March
15 of the year following the year in which such termination of employment
occurs;


(5)     notwithstanding any provision of the CIC Agreement to the contrary, the
obligation of the Company or its Affiliates to provide severance benefits under
the CIC Agreement is conditioned upon continued full performance of obligations
under Section 6, Section 7 and Section 8 of this Agreement; and


(6)     the consummation of the Transaction and the changes to Executive’s
compensation, benefits, authorities, duties, or responsibilities set forth in
this Agreement shall not by itself constitute, or be deemed to constitute, a
“good reason” under any plan or agreement entered into with or sponsored by the
Company or any of its Affiliates which contain such terms or any substantially
similar terms. Further, Executive acknowledges and agrees to the treatment of
Executive’s equity- and equity-based awards in accordance with the terms of the
Merger Agreement.


(c)Termination of Employment by the Company without Cause Following the
Protected Period. In the event that the Company terminates the employment of
Executive without Cause following the Protected Period, the Company shall pay to
Executive the Accrued Obligations and, if applicable, pay in lieu of notice in
accordance with Section 4(a)(iii) of this Agreement.


(d)Termination of Employment by the Company for Cause; Termination of Employment
by Reason of Death or Disability. In the event this Agreement is terminated (i)
by reason of Executive’s death or disability in accordance with Section 4(c) of
this Agreement or (ii) by the Company for Cause in accordance with Section
4(a)(i)-(ii) of this Agreement, the Company shall pay to Executive (or
Executive’s designated beneficiary or estate, as the case may be) the Accrued
Obligations.


(e)Termination of Employment by Executive without Good Reason During the
Protected Period and For Any Reason Following the Protected Period. In the event
that this Agreement is terminated by reason of Executive’s resignation of
employment other than for Good Reason during the Protected Period or for any
reason following the Protected Period, the Company shall pay to Executive the
Accrued Obligations.


(f)Except for any right Executive may have under the federal law known as
“COBRA” to continue participation in the Company’s group health and dental plans
at Executive’s cost or as may be provided in the CIC Agreement, Executive’s
benefits and participation in incentive, bonus or other compensation plans and
stock option plans shall terminate in accordance with the terms of the
applicable plans based on the date of termination of Executive’s employment.


(e)    The provisions of this Agreement shall survive any termination if so
provided in this Agreement or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation Executive’s
obligations under Section 6, Section 7 and Section 8 of this Agreement. Upon
termination by either Executive or the Company, all rights, duties and
obligations of Executive and the Company to each other shall cease, except as
otherwise expressly provided in this Agreement or applicable law.


6.    Confidentiality.


(a)For purposes of this Agreement, Confidential Information means any and all
information of the Company or any of its Affiliates that is not generally
available to the public, or that is obtained with any understanding, express or
implied, that it shall not be disclosed. Confidential Information shall include,
without limitation and in whatever form, information concerning the Company’s
business and strategic plans and opportunities, finances and financial
statements, identity of the customers, suppliers and vendors, prices and pricing
policies, contract rights and obligations, trade secret, know-how, new products
and service ideas and structures, employees and their compensation and benefit
plans, policies and procedures, and other information regarding the Company’s
business and affairs (collectively the “Confidential Information”). Confidential
Information does not include information that enters the public domain, other
than through a breach by Executive or any other Person (as defined below) of an
obligation of confidentiality owed to the Company or any of its Affiliates. For
purposes of this Agreement, “Person” means any individual, corporation, limited
liability company, partnership, association, estate, trust or any other entity
or organization, other than the Company or any of its Affiliates.


(b)Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information; that Executive shall develop Confidential
Information for the Company and/or its Affiliates; and that Executive shall
learn of Confidential Information during the course of Executive’s employment.
Executive shall comply with the policies and procedures of the Company and its
Affiliates for protecting Confidential Information and shall not disclose to any
Person or use, directly or indirectly, for Executive’s own benefit or for the
benefit of others, other than as required by applicable law or for the proper
performance of Executive’s duties and responsibilities to the Company and/or its
Affiliates, any Confidential Information obtained or developed by Executive in
connection with, incident to or as a result of Executive’s employment or other
association with the Company or any of its Affiliates. Executive shall not make
accessible to any Person any documents which may contain or be derived from
Confidential Information, or assist any Person in so doing. Executive
understands that this restriction shall continue to apply after Executive’s
employment terminates, regardless of the reason for such termination.


(c)Executive shall not disclose to the Company or any of its Affiliates, or use
in connection with or as a result of Executive’s employment or other association
with the Company or any of its Affiliates, or induce the Company or any of its
Affiliates to use, any information or documentation obtained from any Person, in
a manner that would breach any agreement or obligation owed by Executive or the
Company or any of its Affiliates to that Person.


(d)Executive agrees, upon request by the Company, to promptly return all
Confidential Information which has been furnished to him and all copies thereof.
Executive further agrees that Executive shall, upon request from the Company,
destroy all material, notes and other work product in Executive’s possession
and/or control related in any way to the Confidential Information.


7.    Intellectual Property Rights.
(a)For purposes of this Agreement, “Intellectual Property” means the following
items of intangible and tangible property:
i.Patents, whether in the form of utility patents or design patents and all
pending applications for such patents;


ii.Trademarks, trade names, service marks, design, logos, and trade dress,
whether or not registered, and all pending applications of registration of the
same;


iii.Copyright or other works of authorship including documentation,
specifications, preparatory works, flow-charts, programmer notes, updates, data,
data bases, architecture of the code, software programs (in source and object
formats), articles and publications, whether or not registered or registerable,
and all pending applications for registration of the same;


iv.Inventions, improvements, research records, discoveries, developments,
methods, processes, concepts and ideas, know-how, trade secrets, confidential
information, product designs, engineering specifications and drawings, technical
information, formulae, customer lists, supplier lists and market analyses; and


v.Semiconductor chip designs, whether or not registered as mask works or
topographies.


(b)To the extent permitted by applicable law, Executive hereby assigns, and
agrees to assign by way of future assignment, to the Company full right, title
and interest in and to all Intellectual Property conceived, made, created,
developed or reduced to practice by him (whether alone or with others) during
the term of Executive’s employment with the Company, which is in any way
connected to the products or services of the Company or its Affiliates,
including those products or services contemplated in a plan under consideration
by the Company or its Affiliates, regardless of whether the Intellectual
Property was made or acquired (i) during business hours, (ii) at the premises of
the Company, (iii) with the assistance of material supplied by the Company or
(iv) at the request of the Company (“Executive Intellectual Property”).
(c)Executive hereby confirms that Executive has transferred in whole to the
Company all of Executive’s rights, title and interest in any and all
Intellectual Property conceived, made, created, developed or reduced to practice
by Executive (whether alone or with others) while being employed by the Company
which is currently being used or contemplated to be used by the Company on the
date hereof.
(d)In furtherance of the foregoing Sections 7 (a) through 7 (c), Executive
agrees that all fruits of Executive’s work in connection with the business of
the Company or its Affiliates, including all Executive Intellectual Property,
shall be wholly-owned by the Company, and the Company shall be entitled to deal
therewith as it desires and file the rights related to said Executive
Intellectual Property in its name or in the name of its Affiliates. The duty of
confidentiality in Section 6 shall also apply to any such rights related to
Executive Intellectual Property.
(e)Executive shall promptly and fully disclose all Executive Intellectual
property to the Company. Upon request, Executive shall execute any document and
instrument required to vest in the Company or its Affiliates complete title and
ownership of any Executive Intellectual Property. Executive shall, at the
request of the Company, execute any necessary instrument to obtain legal
protection in domestic and foreign countries for Executive Intellectual Property
and for the purposes of enforcing rights related to Executive Intellectual
Property, all at the Company’s expense and without any additional compensation
of any kind to Executive. Executive irrevocably appoints the Company as
Executive’s attorney-in-fact in Executive’s name and on Executive’s behalf to
execute all documents and do all things required in order to give full effect to
the provisions of this Section.
(f)Intellectual Property of Others. Executive shall not use, disclose to the
Company, or induce the Company to use, during Executive’s employment with the
Company any Intellectual Property (i) belonging to any other Person, in breach
of any contractual or legal obligation to such Person, and/or (ii) created prior
to Executive employment relationship with the Company and/or its Affiliates for
which Executive could claim a right.
8.    Non-Competition, Non-Solicitation & Non-Hiring.


(a)Non-Competition. Executive agrees that during his employment with the Company
and for the period of twelve (12) months following the date of termination of
his employment (together with the period of his employment, the “Non-Competition
Period”) he will not, directly or indirectly, on his own behalf or on behalf of
or in connection with any Person, whether as employee, owner, partner, investor,
consultant, agent, manager, officer, director, co-venturer or in any other
position of responsibility and/or influence, engage in any manner in any
activity that is in direct or indirect competition with the business of the
Company or any of its Affiliates as conducted or under consideration at any time
during Executive’s employment, including any business or entity that is involved
with the design, development, distribution, license, sale and support of
life-science-related applications, solutions or services (collectively the
“Company and Affiliates Products and Services”) in the United States, Canada,
France, Germany, United Kingdom, China, Korea, Singapore and Japan (the
“Non-Competition Area”). Notwithstanding the foregoing provisions of this
Section 8(a), Executive shall not be considered to be competing with the Company
and/or its Affiliates with respect to any such business of DSAC or its
Affiliates (other than the Company) as to which Executive had no role or
responsibilities and has not been in possession of Confidential Information.
  
For purposes of clarity, but without limiting the foregoing, the following
companies engage in business activities that are in competition with the Company
and Affiliates Products and Services and Executive agrees not to accept
employment with these companies or their respective successors and assigns
during the Non-Competition Period in the Non-Competition Area: Siemens PLM, PTC,
Autodesk, SAP, Oracle, Microsoft, IBM, Alphabet, Salesforce, Parexel,
BioClinica, CRF Health, YPrime, Kayentis, Veeva, IQVIA, ERT. Notwithstanding the
foregoing, Executive shall not be prevented from accepting employment with
Alphabet, Salesforce, IBM, Microsoft, Oracle, Siemens and SAP so long as
Executive (i) is not directly or indirectly, in whole or in part, engaged in
business activities that are competitive with the Company and Affiliates
Products and Services, and (ii) does not directly or indirectly, in whole or in
part, work for a business unit that is, directly or indirectly, competitive with
the Company and Affiliates Products and Services.


For the avoidance of doubt, Executive shall be in breach of this Section if he
engages in activities that are in competition with the Company and Affiliates
Products and Services during the Non-Competition Period in the Non-Competition
Area, even if Executive’s residence or place of work is not within the
Non-Competition Area. Notwithstanding the foregoing, Executive shall not be in
default under this provision by virtue of holding, as passive investor only, not
more than five per cent (5%) (including both shares held by Executive and those
held by any Person acting jointly or in concert with Executive) of the issued
and outstanding shares of a corporation, in competition with the business of the
Company or any of its Affiliates, the shares of which are listed on a recognized
stock exchange or an organized securities market; and provided further that
Executive shall not be in default under this provision by virtue of holding, as
passive investor only, not more than one per cent (1%) of the issued and
outstanding shares of a corporation effecting venture capital investments in
businesses in competition with the business of the Company or any of its
Affiliates.


(b)    Non-Solicitation & Non-Hiring. Executive agrees that during the
Non-Competition Period, Executive shall not, directly or through any other
Person, (i) hire or attempt to hire, or solicit or try to solicit for employment
or engagement, any employee or independent contractor of the Company or any of
its Affiliates, (ii) encourage or induce, or attempt to encourage or induce, any
employee or independent contractor of the Company or any of its Affiliates to
discontinue his or her employment with, or services for, the Company or its
Affiliates, as applicable, or use his or her services for any means other than
for the benefit of the Company or its Affiliates, (iii) solicit, encourage or
induce, or attempt to solicit, encourage or induce, any Covered Person of the
Company or any of its Affiliates to terminate or diminish its relationship with
the Company or any of its Affiliates, or (iv) seek to solicit, encourage or
induce, or attempt to solicit, encourage or induce, any Covered Person to
conduct with anyone else any business or activity that such Covered Person
conducted, conducts or could conduct with the Company or any of its Affiliates;
provided, that Executive may hire or attempt to hire any employee or independent
contractor of the Company or any of its Affiliates with prior written approval
from Dassault Systèmes Executive Vice President, Chief People and Information
Officer.
For purposes of this Section 8(b), “Covered Person” means (x) any Person that is
or was a customer, client, investor, vendor or supplier of the Company or any of
its Affiliates, or (y) any prospective customer, client, vendor or supplier of
the Company or its Affiliates.
(c)    Acknowledgments of Executive. Executive recognizes and agrees that
Executive’s services are special and unique and that the level of compensation
and the provisions herein for compensation and other benefits are partly in
consideration of and conditioned upon Executive’s not competing with the Company
or any of its Affiliates in violation of this Agreement, and that Executive’s
covenant not to compete or solicit as set forth in this Section during and after
employment is essential to protect the business and good will of the Company.
Executive agrees that the Company and its Affiliates would suffer an irreparable
injury if Executive were to breach any of the covenants contained in Section 6,
Section 7 and Section 8 of the Agreement. Executive therefore agrees that the
Company, in addition to any other remedies available to it, would by reason of
such breach or threatened breach be entitled to preliminary and permanent
injunctive relief in a court of appropriate jurisdiction without having to post
bond, and Executive hereby stipulates to the entering of such injunctive relief
prohibiting Executive from engaging in such breach. In signing this Agreement,
Executive gives the Company assurance that Executive has carefully read,
understood and considered all the terms and conditions of this Agreement,
including the restraints imposed on Executive under this Section. Executive
agrees without reservation that these restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
scope, length of time and geographic area. Executive and the Company further
agree that, in the event that any provision of this Section 8 is determined by
any court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area, too great a range
of activities or for any other reason, that such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law. It is
also agreed that each of the Company’s Affiliates shall have the right to
enforce all of Executive’s obligations to that Subsidiary, as applicable, under
this Agreement, including without limitation pursuant to this Section 8.
9.    Permitted Disclosures. Notwithstanding anything to the contrary in this
Agreement, pursuant to 18 U.S.C. § 1833(b), Executive will not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret of the Company that (a) is made (i) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Notwithstanding anything to the contrary in this Agreement, if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding if Executive (I) files any document containing the trade secret under
seal and (II) does not disclose the trade secret except pursuant to court order.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section. Further, nothing in any agreement Executive has with the Company
shall prohibit or restrict Executive from making any voluntary disclosure of
information or documents related to any violation of law to any governmental
agency or legislative body, or any self-regulatory organization, in each case,
without advance notice to the Company.


10.    Conflicting Agreements. Executive hereby represents and warrants that the
signing of this Agreement and the performance of Executive’s obligations under
it shall not breach or be in conflict with any other agreement to which
Executive is a party or by which Executive is bound by and that Executive is not
now subject to any covenants against competition or similar covenants or any
court order that could affect the performance of Executive’s obligations under
this Agreement.


11.    Assignment. Neither Executive nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without Executive’s
consent to any firm, corporation or other business entity with whom the Company
shall hereafter effect a reorganization, consolidate with, or merge into or to
whom it transfers, directly or indirectly, all or substantially all of its
assets or business (the “Successor”). Any such Successor of the Company shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. Following the assignment of this Agreement to a Successor, the Company
shall be released from its obligations hereunder and such Successor shall be
liable for all of the Company’s obligations hereunder. This Agreement shall be
binding upon and inure to the benefit of: (a) the heirs, beneficiaries,
executors and legal representatives of Executive upon Executive’s death; and (b)
any Successor of the Company.


12.    Withholding. The Company shall be entitled to withhold, or cause to be
withheld, any amount of federal, state, city taxes and/or other withholding
amounts required by law with respect to payments made to Executive or requested
by Executive in connection with Executive’s employment hereunder.


13.     Notices. All notices called for hereunder shall be in writing and shall
be deemed effective: (a) when delivered personally; or (b) one (1) day after
being sent by Federal Express or a similar nationally recognized commercial
overnight courier service addressed to Executive or the Company as described in
this Section; or (c) three (3) days after being sent by registered or certified
mail, return receipt requested, prepaid and addressed to Executive at
Executive’s last known address on the books of the Company, or, in the case of
the Company, at its principal place of business, attention of the Chairman of
the Board of the Company and copy to Dassault Systèmes, at 10, rue Marcel
Dassault, 78 140 Vélizy-Villacoublay, France, attention Executive Vice
President, Chief People and Information Officer, or to such other address as
either party may designate by written notice to the other actually received.


14.         Severability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


15.             Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties pertaining to the subject matter
contained herein and supersedes all prior and contemporaneous communications,
offers, agreements and understandings, whether written or oral, as to the terms
and conditions of Executive’s employment except for the CIC Agreement, as
modified hereunder, and the Employee Confidentiality, Invention Assignment and
Non-Competition Agreement, dated as of May 12, 2015, by and between Executive
and the Company (collectively the “Prior Agreements”). No supplement or
modification to this Agreement shall be binding, and no breach shall be deemed
to be waived, unless agreed to in writing by Executive, the Chairman of the
Board of Directors of the Company and the Executive Vice President, Chief People
& Information Officer of Dassault Systèmes. The Parties acknowledge and agree
that Section 12 of the CIC Agreement (Legal Fees to Enforce Rights After a
Change in Control) shall continue to apply to the terms and provisions of the
CIC Agreement (as modified hereby).


16.             Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document.


17.         Headings. The paragraph headings in this Agreement are for
convenience and reference only and shall not be deemed to alter or affect the
construction, interpretation or substance of any provisions hereof.


18.             Governing Law. This Agreement shall be governed and construed
under the laws of the New York, without regard to the conflict of laws
principles thereof.


19.         Arbitration.


(a)        Agreement. The Company and Executive agree that, with the exception
of claims for injunctive or equitable relief arising under Section 6, 7 or 8 of
this Agreement which shall be brought before a court of competent jurisdiction
and claims arising under the CIC Agreement (as amended by this Agreement), any
dispute or controversy arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof shall be settled by binding arbitration to be held in New
York, New York, or such other location agreed by the parties hereto, in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association. The arbitration shall be
conducted by one (1) arbitrator who may grant any relief available under
applicable law. Any award by arbitration pursuant to the terms of this
Agreement, shall contain findings of fact and conclusions of law and may be
entered as a judgment and enforced by any court of competent jurisdiction. In
reaching a decision, the arbitrator shall interpret, apply and be bound by the
terms of this Agreement and all applicable Company manuals, rules, policies,
procedures, and by all applicable federal, state or local laws. The arbitrator
shall have no authority to add to, detract from change or modify any law,
manual, rule policy or procedure in any respect. Nor shall the arbitrator have
authority to consider or decide any matters which are the sole responsibility of
the Company in the conduct of its business.


(b)         Waiver of Jury Trial. EXECUTIVE HAS READ AND UNDERSTOOD THE
FOREGOING PROVISIONS CONCERNING ARBITRATION AND ACKNOWLEDGES THAT BY SIGNING
THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT (EXCLUDING CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THE CIC AGREEMENT (AS AMENDED BY THIS
AGREEMENT), OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH,
OR TERMINATION HEREOF TO BINDING ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND
THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE EMPLOYER/EXECUTIVE RELATIONSHIP (SUBJECT TO LIMITED EXCEPTIONS DESCRIBED
ABOVE), INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS: (i) ANY AND ALL
CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESS
AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS
AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS;
NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; LIBEL, AND
DEFAMATION; (ii) ANY AND ALL CLAIMS FOR VIOLATIONS OF ANY FEDERAL, STATE, OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES
ACT, THE FAIR LABOR STANDARDS ACT; AND (iii) ANY AND ALL CLAIMS ARISING OUT OF
ANY OTHER LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT
DISCRIMINATION. NOTWITHSTANDING THE FORGOING, THIS AGREEMENT SHALL NOT BE
CONSTRUED TO REQUIRE ARBITRATION OF CLAIMS ARISING UNDER THE SARBANES-OXLEY ACT
OR THE DODD FRANK ACT.


20.    Claims. Executive agrees that, so long as Executive is receiving all
amounts due under this Agreement or any salary continuation, Executive shall not
assert any claim of any type in any forum or before any tribunal pursuant to
which Executive seeks to have declared unenforceable, in whole or in part, any
of the restrictive covenants in Section 8 of this Agreement, or to limit their
enforceability in any way.


21.    Section 409A. The Parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”) or, if not so exempt, to be paid or provided in a
manner which complies with the requirements of such section, and intend that
this Agreement shall be construed and administered in accordance with such
intention. Notwithstanding anything contained herein to the contrary, Executive
shall not be considered to have terminated employment with the Company for
purposes of any payments under this Agreement which are subject to Section 409A
until Executive would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A. Each amount to be paid or
benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A. Without limiting the foregoing
and notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement or any other arrangement
between Executive and Company during the six-month period immediately following
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following Executive’s separation from
service (or, if earlier, Executive’s date of death). To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to Executive under this Agreement shall be paid to Executive on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in kind benefits provided
to Executive) during one year may not affect amounts reimbursable or provided in
any subsequent year. Notwithstanding anything set forth herein to the contrary,
to the extent that any severance amount payable under a plan or agreement that
Executive may have a right or entitlement to as of the date of this Agreement
constitutes deferred compensation under Section 409A, then to the extent
required to avoid accelerated taxation and/or tax penalties under Section 409A,
the portion of the benefits payable hereunder equal to such other amount shall
instead be provided in the form set forth in such other plan or agreement. The
Company makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment.
Executive shall be solely responsible for the payment of any taxes and penalties
incurred under Section 409A of the Code.


22.    Condition Precedent. This Agreement shall become null and void in the
event that (i) the Transactions are not consummated (and shall terminate upon
the termination of the Merger Agreement); (ii) Executive’s employment does not
continue with the Company through the Effective Date; or (iii) Executive does
not execute and return the 3DS CBC, the Dassault Systèmes Group Human Resources
Data Privacy Policy, the Dassault Systèmes Anti-Corruption Policy and the
Dassault Systèmes Confidentiality Policy prior to the Effective Date.




[SIGNATURE PAGE FOLLOWS]









WHEREFORE, the Parties have executed this Agreement as of the date and year
first above written.


DASSAULT SYSTÈMES SE:
By:
/s/ Bernard Charles
 
Bernard Charles
Its:
Vice-Chairman and Chief Executive Officer
 
 
 
 






DASSAULT SYSTÈMES AMERICAS CORP.:
By:
/s/ Bruno Latchague
 
Bruno Latchague
Its:
Chairman
 
 
 
 








MEDIDATA SOLUTIONS, INC.:
By:
/s/ Tarek A. Sherif
 
Tarek A. Sherif
Its:
Chairman and Chief Executive Officer




EXECUTIVE:
By:
/s/ Rouven Bergmann
 
Rouven Bergmann
 
 





1

